DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 03/01/2021.
Authorization for this examiner’s amendment was given via internet communications on 03/12/2021 with applicant’s representative David Mattheis (Reg. No. 48,683).

Response to Amendment
The amendment filed 03/01/2021 has been entered. 
Applicant’s amendments to independent claims 1, 10 and 15, arguments, Pages 11-18 of the Remarks filed on 03/01/2021 and further claim amendments result into withdrawal of the 35 USC § 101 rejection previously set forth in the Office Action mailed on 12/03/2020.
Applicant’s amendments to independent claims 1, 10 and 15, arguments, Pages 18-23 of the Remarks filed on 03/01/2021 and further claim amendments result into withdrawal of the 35 USC § 103 rejection previously set forth in the Office Action mailed on 12/03/2020.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Proposed amendments marked manually with underlining and 
Claims Amendments:

validating, by one or more processors, information indicating ownership of an asset by a first user, by accessing the information from a first shared blockchain structure 
receiving, by the one or more processors, information of parties of interest regarding a use of the asset; 
storing, by the one or more processors, in the first shared blockchain structure 
validating, by the one or more processors, identification credentials of a second user, selected by the first user to receive a temporal authorization of the use of the asset, by accessing the identification credentials from a second shared blockchain structure 
in response to confirming the validation of the identification credentials of the second user, generating, by the one or more processors, a transaction that provides the temporal authorization of the use of the asset by the second user, wherein the transaction of the temporal authorization includes viewable linkage between the first shared blockchain structure blockchain structure 
in response to a generation of the transaction that provides the temporal authorization of the use of the asset by the second user, sending, by the one or more processors, a notification of the temporal authorization for the use of the asset by the second user to the parties of interest regarding the use of the asset; and 
shared blockchain structure 

2. 	(Original) The method of claim 1, wherein the identification credentials of a second user include biometric data.  

3. 	(Canceled)
  
4. 	(Previously Presented) The method of claim 1, wherein generating the temporal authorization of the use of the asset by the second user includes informing the parties of interest regarding the use of the asset by an electronic communication.  

5. 	(Previously Presented) The method of claim 1, wherein the temporal authorization includes an indefinite level of usage. 

6. 	(Original) The method of claim 1, wherein the use of the asset includes one or a combination selected from a group consisting of: access, use, ownership, and possession of the asset.  

7. 	(Original) The method of claim 1, wherein the temporal authorization is based on a range of a time of day.  

8. 	(Canceled) Page 3 of 24IBM Docket No.: P201806634US01  


receiving, by the one or more processors, identification credential information of a plurality of users, wherein the plurality of users includes the first user and the second user, and the identification credential information includes respective fingerprint biometric data of the plurality of users; and 
storing, by the one or more processors, in the second shared blockchain structure 

10. 	(Currently Amended) A computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to validate information indicating ownership of an asset by a first user, by accessing the information from a first shared blockchain structure 
program instructions to receive information of parties of interest regarding a use of the asset; 
program instructions to store in the first shared blockchain structure 
program instructions to validate identification credentials of a second user, selected by the first user to receive a temporal authorization of the use of the asset, by accessing the identification credentials from a second shared blockchain structure 
in response to confirming the validation of the identification credentials of the second user, program instructions to generate a transaction that provides the temporal authorization of blockchain structure blockchain structure 
in response to a generation of the transaction that provides the temporal authorization of the use of the asset by the second user, program instructions to send a notification of the temporal authorization of the use of the asset by the second user to the parties of interest regarding the use of the asset; and 
program instructions to store information associated with the transaction of the temporal authorization of the use of the asset by the second user in the first shared blockchain structure 

11. 	(Original) The computer program product of claim 10, wherein the identification credentials of a second user include biometric data.  

12. 	(Canceled)  

13. 	(Previously Presented) The computer program product of claim 10, wherein program instructions to generate the transaction of the temporal authorization of the use of the asset by the second user includes approval by one or more of the parties of interest. 

14. 	(Currently Amended) The computer program product of claim 10, further comprising: 

program instructions to store in the second shared blockchain structure 

15. 	(Currently Amended) A computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 
program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to validate information indicating ownership of an asset by a first user, by accessing the information from a first shared blockchain structure 
program instructions to receive information of parties of interest regarding a use of the asset; 
program instructions to store in the first shared blockchain structure 
program instructions to validate identification credentials of a second user, selected by the first user to receive a temporal authorization of the use of the asset, by accessing the identification credentials from a second shared blockchain structure 
blockchain structure blockchain structure 
in response to a generation of the transaction that provides the temporal authorization of the use of the asset by the second user, program instructions to send a notification of the temporal authorization of the use of the asset by the second user to the parties of interest regarding the use of the asset; and Page 7 of 24IBM Docket No.: P201806634US01 
program instructions to store information associated with the transaction of the temporal authorization of the use of the asset by the second user in the first shared blockchain structure 

16. 	(Original) The computer system of claim 15, wherein the identification credentials of a second user include biometric data.  

17. 	(Canceled).  

18. 	(Previously Presented) The computer system of claim 15, wherein program instructions to generate the temporal authorization of the use of the asset by the second user includes approval by one or more of the parties of interest.  



20. 	(Original) The computer system of claim 15, wherein the use of the asset by the second user includes one or a combination selected from a group consisting of: access, use, ownership, and possession of the asset.  

21. 	(Previously Presented) The method of claim 1, wherein the generation of the transaction providing the temporal authorization of the user of the asset by the second user is based on receipt of approval from one or more of the parties of interest regarding the use of the asset.

Allowable Subject Matter
Above Claims 1-2, 4-7, 9-11, 13-16 and 18-21 are allowed. Claims 3, 8, 12 and 17 are canceled. Claims 1, 9-10 and 14-15 have been amended. 
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
i. Demarinis et al. (US 2017/0330174 A1, hereinafter “Demarinis”),
ii. Kleve et al. (US 8,880,239 B2, hereinafter “Kleve”), and
iii. Turek et al. (US 2017/0301048 A1, hereinafter “Turek”).
	Demarinis teaches validating information indicating ownership of an asset by a first user, storing in a blockchain structure, asset information and ownership information of the asset, and storing information associated with the transaction of the temporal authorization of the user of the asset by the second user in the blockchain structure. Demarinis further teaches a second user selected by the first user to receive a temporal authorization of the use of the asset and generating a transaction of the temporal authorization of the use of the asset by the second user. Kleve teaches validating identification 
	While Demarinis-Kleve-Turek teaches the aforementioned limitations, however, none of the above prior arts, individually or in combination, teaches the claim limitations in the manner described in the independent claims for validating identification credentials of a second user, selected by the first user to receive a temporal authorization of the use of the asset, by accessing the identification credentials from a second shared blockchain structure; in response to confirming the validation of the identification credentials of the second user, generating a transaction that provides the temporal authorization of the use of the asset by the second user, wherein the transaction of the temporal authorization includes viewable linkage between the first shared blockchain structure and the second shared blockchain structure including linkage to conditions limiting the temporal authorization; and in response to a generation of the transaction that provides the temporal authorization of the use of the asset by the second user, sending a notification of the temporal authorization for the use of the asset by the second user to the parties of interest regarding the use of the asset. Therefore, the above limitations in conjunction with the remaining limitations of independent claims 1, 10 and 15 render the above claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        
/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497